DAWKINS, District Judge.
Complainants filed a motion to open and file depositions of one William B. Story, which was objected to by respondents on many grounds, the principal of which were that no order had been obtained for taking, either from the court or special master (to whom the case had been referred for the taking of testimony and making a report as to his findings of fact and conclusions of law) ; and, further, that they were taken without notice to respondents or their counsel.
The master had closed the hearing , and was preparing his report, so he in-forms the court. It is admitted in the brief of complainants on this motion that the deposition was taken without notice of such, and the court takes cognizance of the fact that counsel for respondents 'reside in Shreveport, where the hearing has been conducted by the master, and that one of the respondents also resides in the Shreveport division. In this situation, I think it was improper to take the deposition without first moving the master to reopen the hearing and giving notice, as required by section 863 of the Revised Statutes (title 28, U.S.C. § 639 [28 U.S.C.A. § 639]).
For the reasons stated, the deposition is ordered suppressed, with leave to the complainants to apply to the master for a reopening of the hearing, and, if granted, to take the testimony of this witness, as well as any others on behalf of either side, in the manner provided by law, if in the judgment of the master the same should be done.